Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  the claim recites “that that extend” in line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10, 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 10 each recites the handle slot from the first side to the second side, which seems as the same sides defining the transvers hole.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon US 7,775,899 (“Cannon”) in view of Marshall US 4,934,706 (“Marshall”).
	As per claim 1, Cannon discloses a weight for attaching to a handle of a sport implement the handle weight (assembly 6 attached to a handle, shaft 4 of golf club 1)(Figs. 3A-3C; 4:21-27 and 5:25-52; note, relative to the claimed invention is the assembly in the perpendicular orientation) comprising: 
	a body (assembly 6)(Figs. 3B and 3C in conjunction to 4:40-55); 
	a transverse hole (construed as the “top” through hole from the body)(Figs. 3A-3C; note the examiner’s markings hereinafter) formed through the body that is bounded by an inner wall in the body and that that extends from a first side of the body to a second side of the body (Figs. 3A and 3B; note Fig. 3A as the inner wall; also in Figs. 3C the inner wall adjacent to the shaft as the device position thereon) that is opposite the first side on the body (Fi. 3A), the transverse hole forming a knob insertion opening at the first side of the body (to receive the shaft 4  of the sport implement)(Fig. 3C), the knob insertion opening having a first diameter (note the examiner’s markings hereinafter regarding such first diameter) at the first side of the body the transverse hole extends into the body a first distance from the first side at the first diameter along the first distance to approximately a middle of the body between the first side of the body and the second side of the body (best shown in Figs. 3A and 3B; again see the examiner’s markings in conjunction to the device shown in Fig. 3B), the transverse hole having an inward tapered portion after the first distance in the transverse hole along a second distance wherein the transverse hole narrows to a second diameter that is smaller than the first diameter (Figs. 3A and 3B; note the examiner’s markings in conjunction to Fig. 3B hereinafter with regard to such different diameter), and forms a shoulder in the transverse hole that is closer to the second side of the body than to the first side of the body, and wherein the transverse hole further extends from the shoulder to the second side of the body at the second diameter along the inner wall (Figs. 3A and 3B; note the examiner’s markings in conjunction to Fig. 3B hereinafter); 
	and a handle slot (construed as the slot perpendicular to the transverse hole)(Figs. 3A-3C; note the examiner’s markings hereinafter) formed in the body that extends into the body to the transverse hole from the first side at the knob insertion opening to the second side of the body, and centered along the transverse hole, and having a width along the entirety of the handle slot from the first side to the second side (Figs. 3A-3C; note the examiner’s markings in conjunction to Fig. 3B hereinafter).  
	With respect to the device as a baseball bat handle weight for attaching to a handle end of a baseball bat, as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
Examiner’s markings 
          
    PNG
    media_image1.png
    397
    473
    media_image1.png
    Greyscale

	Cannon is not specific regarding the second width that is equal to the second diameter along the entirety of the handle slot from the first side to the second side.  
	However, in the same field of attaching weight devices to sport’s implement’s handle, Marshall discloses a second width that is equal to a second diameter along the entirety of a handle slot from a first side to a second side (handle slot, with regard to cavity 16 that includes a second dimeter (comparing to a transverse hole from the top of the device) is equal the entire length thereof)(Figs. 2-5).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cannon’s second width that is equal to the second diameter along the entirety of the handle slot from the first side to the second side as taught by Marshall for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way to obtain the predictable results forming a weight device capable to be attached to a sports implements’ handle in a secure manner yet allow an easy detachment therefrom.   
	As per claim 4, Cannon discloses wherein the body is cylindrical, and the transverse hole is formed in the body perpendicular to an axis of the body (Figs. 3B and 3C; again, note the examiner’s markings above in regard to the transverse hole).  
	As per claim 5, Cannon discloses wherein the body is spherical (Figs. 3B and 3C).  
	As per claim 6, Cannon discloses wherein the body is semi-spherical (Figs. 3B and 3C).  
	As per claim 9, although the combination Cannon- Marshall is not specific regarding wherein the body is metal, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cannon’s body by metal material for the reason that a skilled artisan would have been motivated by to use suitable material such as metal that is readily available and suitable to be use as such weight device.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon and Marshall as applied to claim 1 above, and further in view of Martin et al US 2017/0234706 (“Martin”).
	As per claim 7, Cannon is not specific regarding further comprising a covering over the body.  
	However, the use of layer, material covering a body is well known as taught by Martin as covering protective layer 2801 (Fig. 28 and pars. [0022] and [0132]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cannon’s body to further comprising a covering over the body as taught by Sander for the reason that a skilled artisan would have been motivated by Martin’s suggestion to use a protective cover/layer for performances, as the flexibility as well as durability and alike.
	As per claim 8, with respect to wherein the covering is comprised of vinyl, Martin discloses “a protective layer 2801. This layer may for example include materials that are designed to flex rather than break, or materials that are sufficiently strong that they will not shatter under impact. Materials in protective layer 2801 may include for example, without limitation, rubber, silicone rubber, plastics, thermoplastics, polycarbonates, acrylics, reinforced glass, metals, and carbon fiber reinforced polymers. (par. [0132])
	In that regard, attention to applicant’s par. [0051] “A covering 1406 is formed over the body 1404 that can be rubber, vinyl, polyvinyl, or a similar polymeric material that has a higher coefficient of friction than the material of the body 1404, and which is resilient so as to absorb/cushion impacts.” 
	Accordingly, the examiner construed Martin’s protective coat/layer 2801 as formed by vinyl, or any other similar polymeric material.
Claims 10, 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon in view of Marshall and Connolly US 3,136,546 (“Connolly”).
	As per claim 10, Cannon discloses a handle weight system (assembly 6 attached to a handle, shaft 4 of golf club 1)(Figs. 3A-3C; 4:21-27 and 5:25-52; note, relative to the claimed invention is the assembly in the perpendicular orientation), comprising: 
	a golf club 1 with a handle (shaft 4)(Fig. 3C and 5:25-52 in conjunction to 4:39-56); 
	a body (assembly 6)(Figs. 3B and 3C in conjunction to 4:40-55); 
	a transverse hole (construed as the “top” through hole from the body)(Figs. 3A-3C; note the examiner’s markings above with respect to claim 1) formed through the body that is bounded by an inner wall in the body, the transverse hole forms a knob insertion opening having a first diameter at a first side of the body, the transverse hole  extends from the first side of the body to a second side of the body that is opposite the first side, wherein the transverse hole extends into the body a first distance to approximately a middle of the body at the first diameter along the first distance (Figs. 3A and 3B; note the examiner’s markings in conjunction to Fig. 3B as set forth above), and narrows to a second diameter that is smaller than the first diameter to form a shoulder, the transverse hole further extends from the shoulder to the second side of the body at the second diameter, wherein the first diameter of the transverse hole is greater than the knob diameter  and the second diameter is smaller than the knob diameter and greater than the diameter of the handle of the baseball bat (Figs. 3A and 3B; note the examiner’s markings in conjunction to Fig. 3B with respect to claim 1 above); and 
	a handle slot (construed as the slot perpendicular to the transverse hole)(Figs. 3A-3C; note the examiner’s markings hereinafter) formed through the body to the transverse hole and which extends from the first side of the body to the second side of the body, and wherein the handle slot has a width that along an entirety of the handle slot from the first side of the body to the second side of the body (Figs. 3A-3C; note the examiner’s markings in conjunction to Fig. 3B as set forth above).
	With respect to the device as “ a baseball bat handle weight system” as recites in the preamble, as discussed above with respect to claim 1 a preamble is generally not accorded any patentable weight.
	Cannon is not specific regarding the second width that is equal to the second diameter along the entirety of the handle slot from the first side to the second side.  
	Cannon is not specific regarding the device is a baseball bat, the baseball bat having a knob formed at an end of the handle, the knob having a knob diameter, wherein the knob diameter is larger than a diameter of the handle.
	With respect to the handle slot, However, in the same field of attaching weight devices to sport’s implement’s handle, Marshall discloses a second width that is equal to a second diameter along the entirety of a handle slot from a first side to a second side (handle slot, with regard to cavity 16 that includes a second dimeter (comparing to a transverse hole from the top of the device) is equal the entire length thereof)(Figs. 2-5).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cannon’s second width that is equal to the second diameter along the entirety of the handle slot from the first side to the second side as taught by Marshall for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way to obtain the predictable results forming a weight device capable to be attached to a sports implements’ handle in a secure manner yet allow an easy detachment therefrom.   
	With respect to the device is a baseball bat, the baseball bat having a knob formed at an end of the handle, the knob having a knob diameter, wherein the knob diameter is larger than a diameter of the handle, in a similar field utilizing attachment means to a sport implements, Connolly discloses a baseball bat (48), the baseball bat having a knob formed at an end of the handle (element 52 at the end of shank/handle portion 50), wherein a diameter of the knob is larger than a diameter of the handle (Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cannon’s device to include such a baseball bat as taught by Connolly for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming an enhance and more versatile device suitable for multiple sport implements to practice swinging and alike suitable for golf as well as baseball.  In that regard Connolly’s device is suitable for golf (Fig. 1) as well as baseball (Fig. 6), and modifying the device of Cannon to be suitable for golf and baseball would have enhanced the use of the modified device to be suitable for multiple sports and use.	
	As per claim 12, Cannon discloses wherein the body is cylindrical, and the transverse hole is formed in the body perpendicular to an axis of the body (Figs. 3B and 3C; again, note the examiner’s markings above in regard to the transverse hole).\
	As per claim 13, Cannon discloses wherein the body is spherical (Figs. 3B and 3C).

	As per claim 14, Cannon discloses wherein the body is semi-spherical (Figs. 3B and 3C).
	As per claim 17, although the modified Cannon is not specific regarding wherein the body is metal, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cannon’s body by metal material for the reason that a skilled artisan would have been motivated by to use suitable material such as metal that is readily available and suitable to be use as such weight device.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon, Marshall and Connolly as applied to claim 10 above, and further in view of Martin.
	 As per claims 15, 16, the modified Cannon is not specific regarding to further comprising a covering over the body that has a coefficient of friction that is higher than a material of the body (claim 15), wherein the covering is comprised of vinyl (claim 16), 
	However, Martin discloses “a protective layer 2801. This layer may for example include materials that are designed to flex rather than break, or materials that are sufficiently strong that they will not shatter under impact. Materials in protective layer 2801 may include for example, without limitation, rubber, silicone rubber, plastics, thermoplastics, polycarbonates, acrylics, reinforced glass, metals, and carbon fiber reinforced polymers. (par. [0132])
	In that regard, attention to applicant’s par. [0051] “A covering 1406 is formed over the body 1404 that can be rubber, vinyl, polyvinyl, or a similar polymeric material that has a higher coefficient of friction than the material of the body 1404, and which is resilient so as to absorb/cushion impacts.” 
	Accordingly, the examiner construed Martin’s protective coat/layer 2801 as formed by vinyl, or any other similar polymeric material, i.e. a coefficient of friction that is higher than a material of the body.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Cannon’s further comprising a covering over the body that has a coefficient of friction that is higher than a material of the body wherein the covering is comprised of vinyl as taught by Sander for the reason that a skilled artisan would have been motivated by Martin’s suggestion to use a protective cover/layer for performances, as the flexibility as well as durability and alike.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CODD et al US 2018/0015340 (“CODD”) in view of Sander and Tu Teng.
	As per claim 18, CODD discloses a method for coupling a baseball bat handle weight to a baseball bat, wherein a diameter of a knob of the baseball bat at the end of a handle of the baseball bat is larger than a diameter of the handle, (a training weight 1 for attaching to a handle end (69) of a bat (61), the handle end having a knob (69); Figs. 1-10; pars. [0007]-[0015] and [0026]-[0038]), the method comprising 
	providing a baseball bat having a handle and a knob at an end of the handle, a diameter of the knob being larger than a diameter of the handle (bat 61 with handle end 69)(Figs. 1-6; [0027]);
	providing the bat handle weight having: 
	a body (hosing 3)(Figs. 1-7; pars. [0028] and [0037]); 
	a transverse hole formed through the body from a first side of the body to a second side of the body that is opposite the first side (opening 11 having a dimeter/width that is greater than knob’s diameter 69)(Figs. 1-6; pars. [0009] and [0029]); 
	a handle slot formed through the body to the transverse hole and which extends from the first side of the body to the second side of the body (slot 13, for receiving handle portion 67; the slot having a diameter/width that is greater than handle portion 67 and smaller than the dimeter of the transverse hole 11; the slot’s 13 diameter/width is smaller than the knob’s 69 diameter, and which opening’s 11 diameter/width is greater than the dimeter of the knob)(Figs. 1-4; pars. [0009] and [0029]);
	inserting a knob of a baseball bat handle into the knob insertion opening (Figs. 2-6; pars. [0008]-[0010], [0027], [0028], and [0036]); and wherein the knob bears against the shoulder portion (the cam mechanism 39 is manipulate to bear the shoulder of the opening 11/slot 13 such that the knob 69 will be firmly attached thereto to hold the weight device in a firm and secure manner)(Figs. 1-7; see also pars. [0008]-[0010], and [0032]-[0036], regarding the structure of the cam mechanism 39 to incorporate with the opening/slot to firmly hold the weight device connected to the knob 69 of bat 61).
	CODD is not specific regarding the transverse hole formed through the body that is bounded by an inner wall in the body and that extends from a first side of the body to a second side of the body that is opposite the first side, the transverse hole having a first diameter from the first side of the body into the body a first distance to approximately a middle of the body at the first diameter along the first distance, wherein the transverse hole narrows to a second diameter that is smaller than the first diameter beyond the first distance to form a shoulder that is closer to the second side of the body than to the first side of the body, wherein the transverse hole extends from    the shoulder to the second side of the body at the second diameter, wherein the first diameter of the transverse hole is greater than the diameter of the knob of the baseball bat, and the second diameter is smaller than the knob of the baseball bat and greater than the diameter of the handle of the baseball bat.
	CODD is not specific regarding the handle slot formed through the body to the transverse hole and which extends from the first side of the body to the second side of the body along the transverse hole, and wherein the handle slot has a width that that is equal to the second diameter.
	CODD is not specific regarding rotating the body of the bat handle weight such that the knob remains in the transverse hole as the baseball bat handle traverses the handle slot from the first side of the body to extend from the transverse hole at the second side of the body.
	With respect to a transverse hole, Cannon discloses a transverse hole (construed as the “top” through hole from the body)(Figs. 3A-3C; note the examiner’s markings hereinafter) formed through the body that is bounded by an inner wall in the body and that that extends from a first side of the body to a second side of the body that is opposite the first side on the body, the transverse hole forming a knob insertion opening at the first side of the body, the knob insertion opening having a first diameter at the first side of the body the transverse hole extends into the body a first distance from the first side at the first diameter along the first distance to approximately a middle of the body between the first side of the body and the second side of the body, the transverse hole having an inward tapered portion after the first distance in the transverse hole along a second distance wherein the transverse hole narrows to a second diameter that is smaller than the first diameter (Figs. 3A and 3B; note the examiner’s markings in conjunction to Fig. 3B hereinafter), and forms a shoulder in the transverse hole that is closer to the second side of the body than to the first side of the body, and wherein the transverse hole further extends from the shoulder to the second side of the body at the second diameter along the inner wall (Figs. 3A and 3B; note the examiner’s markings in conjunction to Fig. 3B hereinafter); 
	and a handle slot (construed as the slot perpendicular to the transverse hole)(Figs. 3A-3C; note the examiner’s markings hereinafter) formed in the body that extends into the body to the transverse hole from the first side at the knob insertion opening to the second side of the body, and centered along the transverse hole, and having a width along the entirety of the handle slot from the first side to the second side (Figs. 3A-3C; note the examiner’s markings in conjunction to Fig. 3B hereinafter).  
Examiner’s markings 
       
    PNG
    media_image1.png
    397
    473
    media_image1.png
    Greyscale

With respect to the second width that is equal to the second diameter along the entirety of the handle slot from the first side to the second side, Marshall discloses a second width that is equal to a second diameter along the entirety of a handle slot from a first side to a second side (handle slot, with regard to cavity 16 that includes a second dimeter (comparing to a transverse hole from the top of the device) is equal the entire length thereof)(Figs. 2-5).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form CODD’s transvers hole and a handle slot as taught by Cannon and Marshall for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way to obtain the predictable results forming a weight device capable to be attached to a sports implements’ handle in a secure manner yet allow an easy detachment therefrom.   
	With respect to rotating the body of the bat handle weight such that the knob remains in the transverse hole as the baseball bat handle traverses the handle slot from the first side of the body to extend from the transverse hole at the second side of the body, within the modified CODD by at least the teachings of Cannon such rotation occur as the modified weight would have been places upon the bat’s knob through the large transvers hole to rotate towards the smaller handle slot so the weight would have been firmly attached thereto while in use.
	As per claim 19, with respect to wherein providing the baseball bat handle weight further comprises providing the bat handle weight to have a vinyl cover formed over the body, CODD discloses the use of covering/coating of the weight/body by a rubber in pars. [0008], [0011] and [0037].
	In that regard, attention to applicant’s par. [0051] “A covering 1406 is formed over the body 1404 that can be rubber, vinyl, polyvinyl, or a similar polymeric material that has a higher coefficient of friction than the material of the body 1404, and which is resilient so as to absorb/cushion impacts.” 
	Accordingly, the examiner construed CODD’s rubber coat as such vinyl, or similar polymeric material. 
	As per claim 20, CODD discloses wherein providing body of the baseball bat handle weight ((1) body (housing 3)) comprises providing the baseball bat handle weight having a cylindrical body (Figs. 1-7), wherein the transverse hole (11) is formed in the cylindrical body (3) perpendicular to an axis of the cylindrical body (axis along a center of the body)(Figs. 1-3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      2/28/2022    

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711